       Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA
 KIERON YOUNG AND JATOVENIA *                     CIVIL ACTION NO. 2019-cv-617
 WALKER                     *
              PLAINTIFFS    *                     JUDGE
                            *
 VERSUS                     *                     MAGISTRATE
                            *
 HENRY FRANKLIN HEALY, JR., *                     SECTION
 ALISAM ENTERPRISES, LLC,   *
 AND AMTRUST INSURANCE      *
 COMPANY OF KANSAS, INC.    *
                            *
               DEFENDANTS   *                     A JURY TRIAL IS REQUESTED
                            *
*************************
                                   NOTICE OF REMOVAL
TO:    The Honorable Judges
       of the United States District Court
       for the Eastern District of Louisiana

       Defendant Alisam Enterprises, LLC, and (referred to as “Defendant”), through

undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, hereby files this Notice

of Removal of the action entitled “Kieron Young and Jatovenia Walker v. Henry Franklin Healy,

Jr., Alisam Enterprieses, LLC, and AmTrust Insurance Company of Kansas, Inc.,” Civil Docket

No. 2018-11574, Division “N,” Section 08 on the docket of the Civil District Court for the Parish

of Orleans, State of Louisiana. In support of its Notice of Removal, Defendant respectfully

represents that:
       Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 2 of 8




                                         INTRODUCTION

                                                  1.

        This civil action is a matter over which this Court has original jurisdiction by virtue of 28

U.S.C. § 1332 and is one which may be removed to this Court by Defendant under the provisions

of 28 U.S.C. § 1441(a). This civil action is among diverse parties who are citizens of different

States, and Plaintiff’s claims involve an amount in controversy that exceeds $75,000.00, exclusive

of costs and interests.

                                                  2.

        Kieron Young and Jatovenia Walker (“Plaintiffs”) commenced the captioned action on

November 16, 2018, in the Civil District Court for the Parish of Orleans. See Exhibit “A,” Petition

for Damages. Plaintiff’s allegations stem from a motor vehicle accident that allegedly occurred

on November 22, 2017, in Orleans Parish. Plaintiffs allege that a tractor trailer collided with

plaintiffs’ vehicle causing each to suffer severe physical and mental injuries.

    COMPLIANCE WITH THE PROCEDURAL REQUIREMENTS FOR REMOVAL

                                                  3.

        Defendant Alisam Enterprising, LLC received service of process on December 27, 2019,

after delivery by certified United States Postal Mail, No. 9414711699000719899853, received at

the reception at 12:02 p.m. on December 27, 2018. Therefore, the removal is timely as filed within

thirty (30) days of service.

                                                  4.

        The Civil District Court for the Parish of Orleans is located within the United States District
        Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 3 of 8




Court for the Eastern District of Louisiana. Therefore, venue is proper in the Eastern District of

Louisiana in accordance with 28 U.S.C. § 1441(a) because it is the “district and division embracing

the place where such action is pending.”

                                                   5.

        Pursuant to 28 U.S.C. §§ 1446(a) and 1447(b), a copy of all process, pleadings, and orders

served upon the Defendant Alisam Enterprises is attached hereto as Exhibit “A.” A copy of the

full state court record has been requested and will be timely furnished to the Court upon receipt of

the same. Pursuant to 28 U.S.C. § 1446(d), undersigned counsel avers that contemporaneously

with the filing hereof, Defendant has given notice to all adverse parties whose identities are known,

and Defendant has filed a copy of this Notice of Removal with the Clerk of the State Court. Exhibit

“B” Notice to State Court and Adverse Party of Filing of Notice of Removal.

                                                   7.

        At the time of removal, co-defendants Henry Franklin Healy, Jr. and AmTrust Insurance

Company of Kansas, Inc. have not been served with service of process.

               DIVERSITY JURISDICTION PURSUANT TO 28 U.S.C. § 1332

                                                   8.

        This Court has original jurisdiction over the instant dispute pursuant to 28 U.S.C. § 1332(a)

because this is a civil action where (a) the parties in interest are citizens of different States and (b)

the amount in controversy exceeds $75,000.00.
       Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 4 of 8




                                     All Parties are Diverse

                                                 9.

       There is complete diversity of citizenship between the Plaintiffs and the Defendants named

in this matter. Plaintiffs’ Petition alleges that Kieron Young and Jatovenia Walker are residents of

and domiciled in the State of Louisiana. See Exhibit “A,” Petition for Damages at Preamble.

                                                10.

       Defendant, Henry Franklin Healy, Jr., is an individual who is domiciled in the State of

Texas. Therefore, Henry Franklin Healy, Jr. is considered a citizen of Texas and is diverse from

the Louisiana Plaintiffs.

                                                11.

       Defendant, Alisam Enterprises, LLC, is a foreign Texas corporation with its principle place

of business in Texas. Therefore, Alisam Enterprises, LLC is considered to be a citizen of Texas

and is diverse from the Louisiana Plaintiff.

                                                12.

       Defendant, AmTrust Insurance Company of Kansas, Inc. takes on the citizenship of its

insureds, Henry Franklin Healy, Jr and Alisam Enterprises, LLC, for the purposes of determining

diversity in a direct action lawsuit under 28 U.S.C. § 1332(c)(1)(A). Further, AmTrust Insurance

Company of Kansas, Inc. is a Kansas corporation with its principal place of business in Texas.

Therefore, AmTrust Insurance Company of Kansas, Inc. is considered to be a citizen of Kansas

and Texas and is diverse from the Louisiana Plaintiffs.
       Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 5 of 8




                                                 14.

       For the foregoing reasons, Defendant submits that that there is complete diversity between

all parties, and this Court is vested with subject matter jurisdiction over the action pursuant to 28

U.S.C. § 1332.

                        The Amount in Controversy Exceeds $75,000.00

                                                 15.

       Plaintiff’s allegations stem from a motor vehicle accident which allegedly resulted in

personal injury. In the petition, Plaintiffs make only generic damages claims, alleging that they are

entitled to damages for the following: 1) past and future physical pain and suffering; (2) past and

future loss of enjoyment of life; (3) past and future medical expenses; (4) past and future lost

wages/earnings; and (5) any other element of damage proven at trial. Id. at ¶ 9.

                                                 16.

       In accordance with Louisiana law, Plaintiff’s Petition does not state the amount in dispute.

See Exhibit “A,” Petition for Damages.

                                                 17.

       “Because plaintiffs in Louisiana state courts, by law, may not specify the numerical value

of claimed damages…the removing defendants must prove by a preponderance of the evidence

that the amount in controversy exceeds $75,000. The defendants may prove that amount either by

demonstrating that the claims are likely above $75,000 in sum or value, or by setting forth the facts

in controversy that support a finding of the requisite amount.”
       Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 6 of 8




                                                18.

       On January 9, 2019, Defendant received demands for each plaintiff, which enclosed

treatment records. Plaintiff Walker was diagnosed with a complex tear in the superior labrum of

the left shoulder, for which an arthroscopic repair was recommended. In addition, Ms. Walker’s

physicians have recommended invasive pain management for her lumbar injury. The cost of the

shoulder surgery alone exceeds $65,000. See Exhibit “C,” Estimate for Recommended Surgical

Procedure.

                                                19.

       In addition, Plaintiff Young has been diagnosed with facet syndrome in the lumbar region

and a herniated lumbar disc.      His physician has recommended invasive pain management,

including future rhizotomies, to prolong the benefit. The demand, which exceeds $75,000 for

plaintiff Young, though not admissible, confirms plaintiff seeks in excess of the amount in

controversy. Therefore, based on the injuries allegedly sustained and the past and future medical

expenses identified, it is clear that plaintiffs’ potential damages exceed the jurisdictional minimum

of $75,000.00.

                                                20.

       Plaintiffs have not sought to limit their damages in any way. While Defendant admit no

liability, nor causation for any element of damages, Defendant has met the burden of showing that

the amount in controversy exceeds the jurisdictional amount required for removal pursuant to 28

U.S.C. §§ 1332 and 1441. For the foregoing reasons, Defendant submits that the amount in
        Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 7 of 8




controversy indicates that it is more likely than not that if plaintiffs are successful, they will recover

damages in excess of $75,000.00.

                                           CONCLUSION

                                                   21.

        For all the reasons outlined above, this civil action is a matter over which this Court has

original jurisdiction by virtue of 28 U.S.C. § 1332 and is one which may be removed to this Court

by Defendant under the provisions of 28 U.S.C. §§ 1441(a). The parties have diverse citizenships,

and the claims involve an amount in controversy that exceeds $75,000.00, exclusive of costs and

interests.

                                                   22.

        This removal is made with Defendant reserving all rights to assert and plead any and all

defenses to the claims presented by Plaintiffs.

                                                   23.

        No previous application has been made for the relief requested herein.

                                                   24.

        Defendant is entitled to and request a jury trial on all issues so triable.

                                                   25.

        The Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure and Uniform Local Rules of the District Courts.
        Case 2:19-cv-00617-NJB-JCW Document 1 Filed 01/25/19 Page 8 of 8




        WHEREFORE, Alisam Enterprises, LLC prays that the above action now pending in the

Civil District Court for the Parish of Orleans, State of Louisiana, be removed to this Honorable

Court and for a trial by jury of all issues of fact.



                                                 Respectfully submitted,

                                                 /s/ KRISTEN L. BURGE
                                                 MICHAEL R. SISTRUNK, T.A., (Bar No.
                                                 KRISTEN L. BURGE (Bar No. 35686)
                                                 McCRANIE, SISTRUNK, ANZELMO,
                                                    HARDY, McDANIEL, & WELCH, LLC
                                                 195 Greenbriar Boulevard, Suite 200
                                                 Covington, LA 70433
                                                 Telephone:    (504) 831-0946
                                                 Facsimile:    (800) 977-8810
                                                 msistrunk@mcsalaw.com
                                                 kburge@mcsalaw.com
                                                 Attorneys for Defendant, Alisam Enterprises, LLC


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of January, I electronically filed the foregoing with

the Clerk of Court for the Eastern District of Louisiana using the CM/ECF system and notice of

this filing will be sent to all counsel of record either by depositing a copy of same in the United

States mail, first class postage prepaid, or by e-mail or by facsimile transmission.



                                                        /s/ KRISTEN L. BURGE
                                                        KRISTEN L. BURGE
